Case 1:19-cv-21564-JLK Document 33 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                 CASE NO. 19-21564-CIV-KING

 MARCOS MANGUAL,

         Plaintiff,

 v.

 STATE OF FLORIDA,

         Defendant.
                                                   /

                        ORDER GRANTING LEAVE TO FILE
                  AMENDED PETITION FOR WRIT OF HABEAS CORPUS

         THIS MATTER is before the Court upon the February 18, 2021 Report and

 Recommendation (DE 32) of Magistrate Judge Lisette M. Reid. Judge Reid recommends that

 this case be reopened, and that petitioner be given an opportunity to file an amended petition for

 writ of habeas corpus.

         After careful consideration, the Court finds that Magistrate Judge Reid’s well-reasoned

 R&R accurately states the law of the case. Therefore, it is ORDERED, ADJUDGED and

 DECREED:

      1. Magistrate Judge Lisette M. Reid’s February 18, 2021 Report and Recommendation (DE

         32) be, and the same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. The Clerk shall REOPEN this case;

      3. Petitioner is hereby given leave to file an amended petition for writ of habeas corpus

         challenging Miami-Dade County Case No. F15-026553; and

      4. The amended petition shall be filed within thirty (30) days of the date of this Order.
Case 1:19-cv-21564-JLK Document 33 Entered on FLSD Docket 02/23/2021 Page 2 of 2




        DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 23rd day of February, 2021.



        ______________________________
        JAMES LAWRENCE KING
        UNITED STATES DISTRICT JUDGE
        SOUTHERN DISTRICT OF FLORIDA

 cc:    Magistrate Judge Lisette M. Reid
        All counsel of record
        Marcos Mangual, pro se




                                                2
